Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; Alok Kumar US 20150094081 in view of Ramaswamy; Arun et al. US 20090070797 A1.

Regarding Claims 1 and 7, Gupta discloses A system for determining positions of radio tags (T) (See Gupta Fig. 1A, 1B; [0028], [0036]), the system comprising:
	a central control unit (110) (See Gupta Fig. 1A [0036] Server 15);
	and a set of base stations (121, 122, 123, 124) (See Gupta Fig. 1A [0028] APs 105), 
each base station in said set of base stations being configured to receive a global time reference (CLK) (See Gupta Fig. 1A [0031]-[0032] Calibration may include synchronizing the APs 105 to one another, to a network 140, and/or to a tracking management server 150.)
and radio tag signals (ST) transmitted) from said radio tags (T) (See Gupta Fig. 1A [0028] Tags 115, Fig. 1B [0038] the tags 115 communicate with APs 105 via the communication links 135 , 
each base station in said set of base stations being configured to forward a respective tag message describing each of any received radio tag signals (ST) to the central control unit (110), the central control unit (110) being configured to receive the tag messages (See Gupta [0036], [0056] “signals transmitted from a tag 115-a may be transmitted or received, or both, by the AP 105-c….the AP 105-c may transmit received signals to the tracking management server 150 via the network communications module 340 and the network 140-a.”), and
 based thereon determine a respective position for each radio tag (T) from which a radio tag signal (ST) has been received by at least three base stations in said set of base stations (See Gupta [0036], [0049], Fig. 5, [0063] “..the processor module 510 may calculate a location of a tag unit 115 based on the locations of surrounding APs 105 as well as the distances between the tag unit 115 and at least three APs 105..”), 
wherein each base station in said set of base stations is further configured to:
	transmit a radio base signal, receive radio base signals from other base stations in said set of base stations, and forward a base station message describing any received radio base signal to the central control unit (110) (See Gupta Fig. 1A 1B, [0039] [0056] “The AP 105-c may also wireless communicate with other APs, such as APs 105-d through 105-e. In some embodiments, the AP 105-c may receive signals, including UWB, narrowband, and reference signals from other APs 105; and the AP 105-c may use the received signals for calibrating, synchronizing, and/or determining a location of a tag unit 115 and/or an AP 105. In some cases, , and 
wherein the central control unit (110) is further configured to:
receive multiple base station messages from respective multiple base stations in said set of base stations describing a first radio base signal from a first base station in said set of base stations, and determine a position for said first base station (121) using the received multiple base station messages, triangulation, and respective known positions of said respective base stations (See Gupta Fig. 8, [0075] “At block 840, an AP 105 and/or tracking management server 150 may receive a first additional distance between the additional AP 105 and a first neighbor AP 105 having determined coordinates. At block 845, an AP 105 and/or tracking management server 150 may receive a second additional distance between the additional AP 105 and a second neighbor AP 105 having determined coordinates. An AP 105 and/or tracking management server, at block 850, may calculate coordinates for the additional AP 105, based at least in part on the received first and second additional distances and the coordinates for the first and second neighbor APs 105. At block 855, an AP 105 and/or tracking management server 150 may update the coordinate set with the coordinates for the additional AP 105.” [0041] The tracking management server may perform the distance and/or orientation calculations based on data provided to it from the APs 105. [0056]).  
Gupta does not explicitly disclose each of the radio tag signals (ST) comprising a tag identifier uniquely identifying a respective radio tag of said radio tags (T), and each base station is configured to: transmit a radio base signal comprising a base station identifier uniquely identifying the base station; and 
wherein the central control unit (110) is further configured to: receive at least three base station messages from respective at least three base stations in said set of base stations
Ramasamy teaches each of the radio tag signals (ST) comprising a tag identifier uniquely identifying a respective radio tag of said radio tags (T) (See Ramasamy [0121] IR pulses may be emitted by the tag 250, with an embedded tag identification signal, on a periodic basis and consume very small amounts of power from the battery 257.), and 
each base station is configured to: transmit a radio base signal comprising a base station identifier uniquely identifying the base station (See Ramasamy [0108] The RF chirp transmitted by the base unit 114 may further include an embedded base unit 114 identifier); and 
wherein the central control unit (110) is further configured to: receive at least three base station messages from respective at least three base stations in said set of base stations  (See Ramasamy  [0065] For example, location information may be derived using triangulation techniques, whereby the MPPM 104 may receive RF signals from three or more RF transmitters (e.g., three or more of the base units 114 of FIG. 1)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Gupta to include the noted teachings of Ramaswamy, in order to more efficient member data processing using location information (Ramaswamy [0087]).
	
	Regarding Claims 2 and 8, the combination teaches each base station in said set of base stations is configured to transmit the radio base signal repeatedly (See Ramaswamy 
the central control unit (110) is configured to determine an updated position for the first base station (121) in said set of base stations in response to receiving a new radio base signal from the first base station (121) (See Gupta [0025] if an AP needs to be moved or relocated, then its new coordinates may need to be obtained and the system may need to be updated with the new coordinates. [0040]-[0041] previous set of coordinates stored at the tracking management server is updated when the set of coordinates is transmitted to the tracking management server 150; Fig. 8, [0075] At block 855, an AP 105 and/or tracking management server 150 may update the coordinate set with the coordinates for the additional AP 105) the new radio base signal having been received by at least three other base stations in said set of base stations (See Ramasamy  [0065] For example, location information may be derived using triangulation techniques, whereby the MPPM 104 may receive RF signals from three or more RF transmitters (e.g., three or more of the base units 114 of FIG. 1; See Also Gupta where multiple base stations are taught Fig. 8, [0075])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Ramaswamy, in order to more efficient member data processing using location information (Ramaswamy [0087]).

Regarding Claims 4 and 10, the combination teaches  wherein said set of base stations comprises: anchor base stations arranged in a frame around an area in which positions for radio tags (T) are to be determined, the anchor base stations being located in a common plane, and one or more intermediate base stations arranged between two of said anchor base stations (See Gupta 1A, [0026] “Determining an AP location may involve an initial two APs that are used to define a plane, including a set of axis, for the rest of the APs to populate. From there a two-way ranging operation between any two APs with known coordinates and each subsequent AP may allow for the coordinates of all subsequent APs to be determined.” Where all other AP are intermediate).  
Regarding Claims 5 and 11, the combination teaches wherein the anchor base stations have a known elevation relative to a reference level (See Gupta Fig. 6B, [0070] “..In some embodiments, the z-axis displacement 645 is known, such as the difference between a first floor and a second floor in a shopping mall. In some cases, the z-axis displacement is calculated, such as based on a difference in elevation.”), and 
wherein the central control unit (110) is configured to:
	receive at least one elevation indicator for an intermediate base station of said one or more intermediate base stations that is located outside the common plane and that reflects whether the intermediate base station is located either above or below the common plane (See Gupta Fig. 6B, [0070] “..A z-axis displacement 645 may be used to determine the elevation or height difference between the other two Aps.”), and 
determine, for the intermediate base station, a position in three dimensions based on at least three base station messages describing a radio base signal from the intermediate base station, the at least one elevation indicator for the intermediate base station, and the known elevation of the anchor base stations (See Gupta Fig. 6B, [0070] “..Similar calculations .  
Regarding Claim 13, the combination teaches A computer program (135) recorded on a non-volatile data carrier (130), the computer program (135) comprising software readable by a processing unit (120) and that causes the processing unit to execute the method according to claim 8 when the computer program (135) is run by the processing unit (120) (See Gupta Fig. 5, [0014] computer program product).  
Regarding Claims 15 and 16, the combination teaches wherein the radio tags are animal tags configured to be carried by animals (See Gupta [0002] “..A location tracking tag also may be attached to each mobile asset and/or to each person to be tracked…”).  
	
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; Alok Kumar	US 20150094081 and Ramaswamy; Arun et al. US 20090070797 A1, further in view of Zhao; Junhui et al. US 20090295639.

Regarding Claims 3 and 9 the combination teaches wherein the central control unit (110) is configured to:
determine a position of a radio tag of said radio tags (T) based on triangulation using tag messages describing the radio tag signal (ST) of the radio tag received by said at least three base stations in said set of base stations (See Gupta [0036], [0049], Fig. 5, [0063] “..the processor module 510 may calculate a location of a tag unit 115 based on the locations of surrounding APs 105 as well as the distances between the tag unit 115 and at least three APs 105..”) and respective propagation delays of the radio tag signal (ST) of the radio tag (See Gupta where known that ranging is based on propagation delay [0002], [0005] ranging measurements) as received by the at least three base stations  (See Ramasamy  [0065]  three or more RF transmitters (e.g., three or more of the base units 114 of FIG. 1; See Also Gupta where multiple base stations are taught Fig. 8, [0075]).
The combination suggests propagation delays based on the global time reference (CLK) (See Gupta Fig. 1A [0031]-[0032] Calibration may include synchronizing the APs 105 to one another, to a network 140, and/or to a tracking management server 150.)
The combination does not explicitly disclose  propagation delays of the radio tag signal calculated based on the global time reference (CLK). 
Zhao teaches propagation delays of the radio tag signal calculated based on the global time reference (CLK) (See Zhao [0011] teaching synchronizing and calculating TOA information bsed on synchronized time information)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Zhao, in order to provide accurate and low-cost indoor location (Zhao [0011])
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 12 are partially taught by Gupta in that Gupta teaches determining the distance between first, second and intermediate base stations (See Gupta Fig. 8, [0075] “At block 840, an AP 105 and/or tracking management server 150 may receive a first additional distance between the additional AP 105 and a first neighbor AP 105 having determined coordinates. At block 845, an AP 105 and/or tracking management server 150 may receive a second additional distance between the additional AP 105 and a second neighbor AP 105 having determined coordinates. An AP 105 and/or tracking management server, at block 850, may calculate coordinates for the additional AP 105, based at least in part on the received first and second additional distances and the coordinates for the first and second neighbor APs 105.).
Gupta nor other cited art teaches the intermediate base station is located on a straight line between the first anchor base station and a second anchor base station, and determine that the intermediate base station is located outside the common plane if a sum of the first and second sub distances is larger than the overall distance, as recited in Claims 6 and 12, inter alia.  These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. Thus Claims 6 and 12 contain allowable subject matter.

	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647